Exhibit 10.1

PROMISSORY NOTE

 



$5,000,000   November 29, 2018     (the “Effective Date”)





 

For value received, Aytu BioScience, Inc., a Delaware corporation (“Borrower”),
with its principal place of business at 373 Inverness Parkway, Suite 206,
Englewood, CO 80112, hereby promises to pay to the order of Armistice Capital
Master Fund Ltd., a Cayman Islands exempted company (“Lender”), at 510 Madison
Avenue, 7th Floor, New York, NY 10022 (or such other address as Lender may
designate in writing), in lawful money of the United States of America, the
principal amount of Five Million Dollars ($5,000,000), plus applicable interest
thereon, pursuant to the below terms.

Article I.
TERMS OF THE NOTE

Section 1.1            Interest Rate. Beginning on the Effective Date, interest
shall accrue on the principal amount outstanding under this Promissory Note from
time to time until (but excluding) the date that the principal amount is paid in
full to Lender at a rate equal to eight percent (8.0%) per annum (the “Interest
Rate”). If any amount payable hereunder is not paid when due (without regard to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such overdue amount shall bear interest at the Interest Rate plus an
additional three percent (3.0%) per annum from the date of such non-payment
until such amount is paid in full.

Section 1.2            Repayment.

(a) The unpaid principal amount of this Promissory Note, together with all
accrued and unpaid interest thereon, shall be due and payable in one lump sum
payment on or before November 28, 2021 (the “Maturity Date”).

(b) At any time after thirty (30) days of the Effective Date, Borrower may
retire all obligations owing under this Promissory Note by paying Lender the
full principal amount of this Promissory Note, plus all accrued but unpaid
interest thereon as of such payment date. For the avoidance of doubt, at any
time after thirty (30) days of the Effective Date, Borrower may also prepay any
portion of interest or principal under this Promissory Note, in whole or in
part, without premium or penalty.

Section 1.3            Payments Free of Taxes. Any and all payments by or on
account of any obligation of Borrower pursuant to this Promissory Note shall be
made without deduction or withholding for any taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant taxing authority in accordance with applicable law. If such tax is not
an “Excluded Tax” (as defined below), then the sum payable by Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) Lender receives an amount equal to the sum it would
have received had no such deduction or withholding been made.



1 

 



For this purpose, an “Excluded Tax” means any of the following taxes imposed on
or with respect to Lender or required to be withheld or deducted from a payment
to Lender: (a) taxes imposed on or measured by net income (however denominated),
franchise taxes, and branch profits taxes, in each case, imposed as a result of
Lender being organized under the laws of, or having its principal office in, the
jurisdiction imposing such tax (or any political subdivision thereof), (b)
withholding taxes imposed on amounts payable to or for the account of Lender
pursuant to a law in effect on the date hereof, (c) taxes attributable to
Lender’s failure to provide any necessary forms, documentations or
certifications required for tax purposes (e.g., an appropriate Form W-8) and (d)
any U.S. federal withholding Taxes imposed under FATCA.

Article II.  

GRANT OF SECURITY INTEREST AND RIGHTS RELATED THERETO

 

Section 2.1            Grant of Security Interest; Collateral. As security for
the prompt and full payment and performance as and when due of Borrower’s
obligations under this Promissory Note, Borrower hereby grants and pledges to
Lender, for so long as any obligations under this Promissory Note remain
outstanding, a continuing first priority security interest in and to all of the
right, title and interest of Borrower in the following property, wherever
located, and whether now existing or hereafter arising or acquired from time to
time: (i) all of Borrower’s Accounts (as that term is defined in the New York
Uniform Commercial Code) solely arising from Borrower’s sale or distribution of
the pharmaceutical product known as (i) Tuzistra XR and (ii) CCP-08, a product
for which marketing approval has been sought by TRIS Pharma, Inc. in the United
States under New Drug Application No. 209561; (ii) all Supporting Obligations
(as that term is defined in the New York Uniform Commercial Code) relating to
the foregoing; (iii) all books and records, customer lists, credit files,
computer files, programs, printouts and other computer materials and records
relating to any of the foregoing; and (iv) all Proceeds (as that term is defined
in the New York Uniform Commercial Code) and products of each of the foregoing
and all accessions to, substitutions and replacements for, and rents, profits
and products of, each of the foregoing, and any and all Proceeds of any
insurance, indemnity, warranty or guaranty payable to Borrower from time to time
with respect to any of the foregoing (the “Collateral”).

Section 2.2            Exercise of Rights Relating to Collateral. So long as no
Event of Default has occurred and is continuing under this Promissory Note,
Borrower shall be entitled to exercise, keep and receive all rights and benefits
relating to the Collateral.

Section 2.3            Financing Statements and Other Documents. Borrower
authorizes Lender to file any financing statement with respect to the Collateral
and to file any other financing statement or amendment in such offices as Lender
deems reasonably necessary to perfect or maintain the perfection and priority of
Lender’s security interest in the Collateral.



2 

 



Section 2.4            Title to Collateral. Borrower (i) represents and warrants
that it has good and marketable title to the Collateral, subject to no pledge,
lien or other security interest whatsoever (other than the lien and security
interest in favor of the Lender created hereunder), and (ii) shall not create or
permit to exist any lien or other security interest on any Collateral other than
(A) the security interest in favor of the Lender created hereunder, and (B)
security interests that automatically arise under statutes or other law for
amounts not yet due and payable. Borrower’s exact legal name and jurisdiction of
organization are as specified in the first paragraph of this Promissory Note.

Article III.
REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 3.1            Representations And Warranties. Borrower hereby
represents and warrants to Lender on the date hereof as follows:

(a)   Existence; Compliance With Laws. Borrower is (a) a corporation duly
incorporated, validly existing and in good standing under the laws of the state
of its jurisdiction of organization and has the requisite power and authority,
and the legal right, to own, lease and operate its properties and assets and to
conduct its business as it is now being conducted and (b) in compliance in all
material respects with all applicable laws.

(b)   Power and Authority. Borrower has the power and authority, and the legal
right, to execute and deliver this Promissory Note and to perform its
obligations hereunder.

(c)   Authorization; Execution and Delivery. The execution and delivery of this
Promissory Note by Borrower and the performance of its obligations hereunder
have been duly authorized by all necessary corporate action in accordance with
all applicable laws. Borrower has duly executed and delivered this Promissory
Note.

(d)   No Approvals. Other than the filing of a UCC-1 financing statement in the
applicable office in the State of Delaware, no consent or authorization of,
filing with, notice to or other act by, or in respect of, any governmental
authority or any other person or entity is required in order for Borrower to
execute, deliver, or perform any of its obligations under this Promissory Note.

(e)   No Violations. The execution and delivery of this Promissory Note and the
consummation by Borrower of the transactions contemplated hereby do not and will
not (a) violate any provision of Borrower's organizational documents; (b)
violate any material law or order applicable to Borrower or by which any of its
properties or assets may be bound; or (c) constitute a default under any
material agreement or contract by which Borrower may be bound.

(f)    Enforceability. The Promissory Note is a valid, legal and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).



3 

 



(g)   No Litigation. No action, suit, litigation, investigation or proceeding
of, or before, any arbitrator or governmental authority is pending or, to the
knowledge of Borrower, threatened by or against Borrower or any of its property
or assets (a) with respect to the Promissory Note or any of the transactions
contemplated hereby or (b) that could reasonably be expected to materially
adversely affect Borrower's financial condition or the ability of Borrower to
perform its obligations under the Promissory Note.

Section 3.2            Covenants. Until all amounts outstanding under this
Promissory Note have been paid in full, Borrower shall:

(a)   Notices. Promptly after it becomes aware thereof, provide Lender with
written notice of the occurrence of any Event of Default.



Article IV.
EVENTS OF DEFAULT AND REMEDIES

Section 4.1            Events of Default. The occurrence of any one or more of
the following events shall constitute an “Event of Default”:

(a)   Borrower fails to pay all amounts due under this Promissory Note
(including the full principal amount and all accrued and unpaid interest
thereon) on the Maturity Date.

(b)   Any bankruptcy, reorganization, debt arrangement or other proceedings
under any bankruptcy or insolvency law shall be instituted by or against
Borrower and, if instituted against Borrower, shall have been consented to or
acquiesced in by Borrower, or shall remain undismissed for 60 days, or an order
for relief shall have been entered against Borrower.

(c)   Any dissolution or liquidation proceeding shall be instituted by or
against Borrower and, if instituted against Borrower, shall be consented to or
acquiesced in by Borrower or shall remain undismissed for 60 days.

(d)   Any representation or warranty made or deemed made by Borrower to the
Lender herein is incorrect in any material respect.

(e)   Borrower fails to observe or perform any covenant, obligation, condition
or agreement contained in this Promissory Note (other than those specified in
clause 4.1 (a) - (d) above) and such failure continues for 10 days.

(f)    Borrower fails to pay when due any of its debt (other than debt arising
under this Promissory Note) or any interest or premium thereon when due (whether
by scheduled maturity, acceleration, demand or otherwise) and such failure
continues after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt.

(g)   A judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least $400,000 shall be rendered against
Borrower and shall remain unsatisfied and unstayed for a period of ten (10) days
after the entry thereof.

(h)   Any action, suit, litigation, investigation or proceeding of, or before,
any arbitrator or governmental authority is pending, or is threatened in
writing, by or against Borrower or any of its property or assets that could
reasonably be expected to materially adversely affect (a) the Collateral or (b)
Borrower's financial condition or the ability of Borrower to perform its
obligations under this Promissory Note.



4 

 

 

Section 4.2            Remedies.

(a)   Upon an Event of Default described in Section 4.1(b), this Promissory Note
and all obligations hereunder shall automatically become immediately due and
payable.

(b)   Upon the occurrence of any Event of Default, Lender may exercise all
rights and remedies available under this Promissory Note or under applicable
law, including the Uniform Commercial Code as relates to the Collateral.

Section 4.3            No Waiver; Remedies. No failure or delay on the part of
Lender in exercising any power or right under this Promissory Note shall operate
as a waiver thereof, nor shall any single or partial exercise of any power or
right preclude any other or further exercise thereof of the exercise of any
other power or right. No notice to or demand on Borrower in any case shall
entitle Borrower to any notice or demand in similar or other circumstances.

Article V.
MISCELLANEOUS

Section 5.1            Governing Law. This Promissory Note is to be governed by
and interpreted in accordance with the laws of the State of New York, without
reference to conflicts of laws principles.

Section 5.2            Notices. Any notice or other communication to any party
in connection with this Promissory Note shall be in writing and shall be sent by
manual delivery, overnight courier or United States mail (postage prepaid)
addressed to such party at the address specified in the preamble hereto, or at
such other address as such party shall have specified to the other party hereto
in writing.

Section 5.3            Successors and Assigns. This Promissory Note shall (a) be
binding upon Borrower and its respective successors and assigns, and (b) inure,
together with the rights and remedies of Lender hereunder, to the benefit of,
and be enforceable by, Lender and its successors, heirs, and assigns.
Notwithstanding anything to the contrary, neither Borrower nor Lender may assign
their respective rights or delegate their respective obligations hereunder
without the prior written consent of the other party; provided that Lender may
assign its rights hereunder if an Event of Default has occurred and is
continuing.

Section 5.4            Entire Agreement; Amendment; Waiver. This Promissory Note
embodies the entire understanding between Lender and Borrower with respect to
the subject matter hereof. This Promissory Note supersedes all prior agreements
and understandings relating to the subject matter hereof. This Promissory Note
may not be amended, modified or changed, nor shall any waiver of any provision
hereof be effective, except by a written instrument signed by the party against
whom enforcement of the waiver, amendment, change, or modification is sought,
and then only to the extent set forth in that instrument. No specific waiver of
any of the terms of this Promissory Note shall be considered as a general
waiver.

Section 5.5            Further Assurances. Borrower hereby agrees that, from
time to time upon the written request of the Lender, Borrower will execute and
deliver such further documents and do such other acts and things as Lender may
reasonably request in order fully to effect the purposes of this Note and to
protect and preserve the priority and validity of the security interests granted
hereunder.

[The remainder of this page is intentionally left blank.]



5 

 

 

IN WITNESS WHEREOF, the undersigned has duly caused this Promissory Note to be
dated and effective as of the date first above written.



BORROWER:           Aytu BioScience, Inc.           By: /s/ Joshua Disbrow    
Name: Joshua Disbrow     Title:Chief Executive Officer                 LENDER:  
        Armistice Capital Master Fund Ltd.           By: /s/ Tohuan Steve Chen  
  Name: Tohuan Steve Chen     Title: Controller of the Investment Manager      
   





6 

 



 



 







 